Dykman, J.
This is an appeal from an order denying the motion of the plaintiff to require the county clerk of Westchester county to allow the sum of $23.40 paid to the Lawyers’ Title Insurance Company for searches in this action. The action is for the foreclosure of a mortgage, and the clerk refused to tax the sum paid for searches because they were not official, and the special term affirmed the taxation. Ho charges can be taxed for disbursements, except such as are legal and necessary. If a lawyer hires a private individual to make a search for him, the amount paid him would not be a legal disbursement. But if the lawyer obtains an official search the case is different. This Lawyers’ Title Insurance Company seems to be organized for the purpose of making searches respecting the title to real property, and holds itself out for employment by all persons, but it sustains no official position, and its searches have no official force or effect. So the money paid to such company for search stands in the same light as money paid to a private individual. We concur in the view taken at the special term, and the order appealed from should be affirmed, with $10 costs and disbursements.